           Case 1:20-cv-05356-CM Document 4 Filed 07/16/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YVONNE FROST,
                             Plaintiff,                                  20-CV-5356 (CM)
                      -against-                                      ORDER OF DISMISSAL
COURT OF APPEALS, et al.,                                            UNDER 28 U.S.C. § 1651

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On November 7, 2019, the Court barred Plaintiff from filing any new civil action in

forma pauperis (IFP) without first obtaining from the Court leave to file. See Frost v. City of New

York (HRA), ECF 1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). Because Plaintiff continued to file

scores of new frivolous actions after the bar order, the Court imposed additional filing

restrictions on Plaintiff. See Frost v. NYPD, ECF 1:20-CV-0417, 5 (S.D.N.Y. Feb. 14, 2020)

(requiring Plaintiff to submit with any new complaint a motion for leave to file; a copy of the

February 14, 2020 order; the relevant filing fees or an IFP application; and a statement, made

under penalty of perjury, stating that the claims are not frivolous or in bad faith, that the lawsuit

is not brought for any improper purpose, such as to harass or cause unnecessary delay, and that

the filing complies with this Court’s orders, the Federal Rules of Civil Procedure, and this

Court’s Local Rules.).

       On July 9, 2020, Plaintiff filed this new complaint. Except for a copy of the Court’s

February 14, 2020 order, she has submitted the requisite documents. But after reviewing

Plaintiff’s motion for leave to file, accompanying letter, and proposed complaint, the Court

concludes that this action does not represent a departure from Plaintiff’s pattern of vexatious and

nonmeritorious filings. Plaintiff does not assert any facts suggesting that she has a plausible
              Case 1:20-cv-05356-CM Document 4 Filed 07/16/20 Page 2 of 2



claim for relief. Because Plaintiff fails to show good cause why she should be permitted to file

this new action, the Court denies her IFP application and her request for leave to file this action.

         Plaintiff is warned that the continued submission of frivolous complaints may result in

the imposition of additional sanctions, including further restrictions on her filing any new civil

actions and monetary penalties.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court denies Plaintiff’s IFP application and her request for leave to file this new

action. (ECF Nos. 1, 2.) The order barring Plaintiff from filing any new civil action IFP without

first seeking permission of the Court remains in effect. Plaintiff is warned that the continued

submission of frivolous complaints may result in the imposition of additional sanctions,

including further restrictions on her filing any new civil actions and monetary penalties.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     July 16, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
